Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated  by Sutton (US PAT: 5,661,699).
Regarding claim 1, Sutton discloses: A hearing enhancement system to at least help a user to hear audio signals based on at least one hearing characteristic of the user, the hearing enhancement system comprising: a first electronic apparatus (marked 26, fig. 1) comprising at least a first wireless communication component (33, fig. 1), up-convert circuitry (31, fig. 1), and a microphone (14, fig. 1), wherein the first electronic apparatus is configured to: receive audio input signals via at least the microphone (14, fig. 1); generate up-converted signals (32, 
	Regarding claim 2, Sutton further teaches: wherein the hearing enhancement system is configured to change power of at least a portion of the audio output signals based on at least a sound level in an environment of the second electronic apparatus (col. 2 lines 43-52).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2004/0202339A1) to O’Brien,,JR. et al. discloses intrabody communication with ultrasound which teaches: A hearing system has a first device and a second device. The first device acoustically couples to skin of a user of the hearing system and includes a sensor to detect acoustic signals. The second device includes a hearing stimulator arrangement to stimulate hearing of the user in response to the acoustic signals detected with the first device. The first device and second device are each operable to bidirectionally communicate through an ultrasonic communication link comprising at least a portion of the body of the user.
--(US PAT: 6,363,139) to Zurek discloses omnidirectional  ultrasonic communication system which teaches: An ultrasonic communication system includes an omnidirectional ultrasonic transducer including a housing having a closed side and an open side defining an aperture in the housing. A diaphragm is mounted into the housing to form a sealed cavity between the diaphragm and the closed side of the housing. A second side of the diaphragm is free to transmit ultrasonic signals through the aperture. The diaphragm and aperture both have a 
--(US PAT: 6,052,336) to Lowrey, III discloses apparatus and method of broadcasting audible sound using ultrasonic sound as carrier which teaches: FIG. 2 illustrates an exemplary embodiment of a one projector system for broadcasting an audible sound using ultrasonic sound as a carrier. This system could be for crowd control, an improved hearing aid for the hearing impaired, or to emit audible sound to listeners located in a defined area. One projector system 60 includes, for example, ultrasonic sound source 65 (such as a convention ultrasonic signal generator) which generates an ultrasonic signal, modulation sound source 70 (such as a microphone) which generates an information signal (such as a voice), modulator 75 (such as a conventional amplitude modulator) which modulates the ultrasonic signal with the information signal to produce a modulated signal, amplifier 80 (such as a conventional amplifier) which amplifies the modulated signal, and projector 85 (such as a conventional ultrasonic speaker a tweeter type speaker) which emits the amplified signal (col. 6 lines 23-38).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651